Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the People failed to present legally sufficient evidence that he possessed forged instruments with knowledge that they were forged. Knowledge of forgery may be established by circumstantial evidence of a defendant’s conduct and the surrounding events (People v Johnson, 65 NY2d 556, 561; see also, People v Von Werne, 41 NY2d 584, 590). Evidence that defendant had unrestricted access to the bank withdrawal *992forms, lost passbook affidavits and power of attorney forms; that the person whose signature appeared on the documents was absent from the State when the documents were signed; and that defendant misrepresented that the signer’s signature appeared different because she was an invalid and in poor health was legally sufficient to support the inference that defendant knew the instruments were forged (see, People v Johnson, supra, at 562-563). (Appeal from judgment of Erie County Court, McCarthy, J. — criminal possession of forged instrument, third degree.) Present — Doerr, J. P., Boomer, Balio and Davis, JJ.